Whitfield, J.
This appeal is from an interlocutory order overruling a general demurrer to a bill of complaint. The bill contains allegations upon which evidence may be adduced to warrant appropriate equitable relief by due course of procedure. No error is made to appear.
Where an appeal is taken from an interlocutory order overruling a general demurrer to a bill of complaint in an equity cause and it appears to the court that the allegations of the bill sufficiently state an equity for appropriate relief, the interlocutory order appealed from may be affirmed by the Court without discussing in an opinion the several contentions made on the appeal.
Affirmed.
Taylor, C. J., and West and Terrell, J. J., concur.
Ellis and Browne, J. J., not participating.